DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 4/15/2022 is acknowledged. Accordingly, claims 8 and 9 are withdrawn as they do not read on the elected embodiment. Claim 10 is withdrawn by examiner due to its dependence on a withdrawn claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the third strut penetrating the plurality of projecting parts” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The specification does not define or mention a “third strut” as recited in claim 11, nor does it disclose any strut penetrating the plurality of projecting parts, as claimed in claim 11. No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “a third strut penetrating the plurality of projecting parts,” but it is unclear how a solid strut can penetrate all projecting parts without blocking flow through the evaporator. For the purpose of examination, this limitation will met if the projecting parts contain a strut.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida (US 2018/0058767).
Re: Claim 1, Machida discloses a loop heat pipe (1, fig. 1) comprising: 
a pair of outermost metal layers (fig. 3, 61 and 66); 
an intermediate metal layer provided between the pair of outermost metal layers (fig. 3, layers 62 - 65); 
an evaporator (100 fig. 1) configured to vaporize a working fluid to generate vapor (para 9); 
a condenser (2, fig. 1) configured to liquefy the vapor of the working fluid (para 9); 
a liquid pipe (40, fig. 1) connecting the evaporator and the condenser (fig. 1); and 
a vapor pipe (30, fig. 1) connecting the evaporator and the condenser, and forming a loop shaped passage together with the liquid pipe (fig. 1, apparatus is a loop heat pipe; see para 28), 
wherein the intermediate metal layer includes 
a pair of walls forming a part of a pipe wall of the evaporator, the condenser, the liquid pipe, and the vapor pipe (fig. 3, the outermost portions of the intermediate layer comprising metal layers 62 – 65 which constitute the pipe walls), 
a porous body provided between the pair of walls (60, fig. 3), 
a first strut (see first annotated fig. 3 below) penetrating the porous body and bonding the pair of outermost metal layers to each other (para 35, metal layers are directly bonded), and 
one or a plurality of metal layers (fig. 3, layers 62 - 65), wherein each of the one or plurality of metal layers of the intermediate metal layer includes 
a first part forming at least a part of the pair of walls (see first annotated fig. 3 below), 
a second part (see first annotated fig. 3 below) connected to the first part (first and second parts are connected because all features are created by stacked metal layers with holes cut into, thus each layer is a contiguous sheet metal; see para 5), and forming at least a part of the porous body (fig. 3, para 37), and 
a third part (portions of layers 62 – 65 through with the first strut passes, see annotated fig. 3 below) connected to the second part (each layer is a contiguous sheet of metal thus the parts are connected), and forming at least a part of the first strut (see first annotated fig. 3 below).

    PNG
    media_image1.png
    445
    1184
    media_image1.png
    Greyscale

First Annotated Figure 3, Machida (US 2018/0058767)

Re: Claim 2, Machida discloses the loop heat pipe as claimed in claim 1, wherein the first strut is integral with the porous body (first annotated fig. 3 above).
Re: Claim 3, Machida discloses the loop heat pipe as claimed in claim 1, wherein the first strut is a solid part (there are no gaps in the strut, mechanical energy travels through the directly contacted metal layers).
Re: Claim 4, Machida discloses the loop heat pipe as claimed in claim 1, wherein the intermediate metal layer includes two or more metal layers (fig. 3, intermediate layer is comprised of layers 62 – 65), the third part is a solid part (fig. 3, third parts of the intermediate layers are metal, not negative space), and third parts of each of the two or more metal layers are bonded to each other to form the first strut (para 35, metal layers are directly bonded, third parts form the first strut).
Re: Claim 5, Machida discloses the loop heat pipe as claimed in claim 1, wherein the third part includes a region overlapping other third parts in a plan view (see second annotated fig. 3 below).

    PNG
    media_image2.png
    361
    879
    media_image2.png
    Greyscale
Second Annotated Figure 3, Machida (US 2018/0058767)

Re: Claim 6, Machida dislcoses the loop heat pipe as claimed in claim 1, wherein positions of third parts in a plan view are aligned among two or more of the metal layers forming the intermediate metal layer (see second annotated fig. 3 above, positions of third parts are aligned).
Re: Claim 7, Machida discloses the loop heat pipe as claimed in claim 1, wherein the intermediate metal layer includes the first strut at a plurality of positions between the pair of walls (fig.3 is a cross section of the liquid line, and the first strut is a three dimensional object, and thus exists at a plurality of positions between the pair of walls).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Machida (US 2018/0058767, hereafter M’767) as applied to claim 1 above, and further in view of Machida (JP-6400240, hereafter M’240).
Re: Claim 11, M’767 is silent on the loop heat pipe as claimed in claim 1, wherein the porous body is provided inside the evaporator, the porous body inside the evaporator is formed to a comb-like shape in the plan view, including a connecting part, and a plurality of projecting parts each having one end connected to the connecting part, and the intermediate metal layer further includes a second strut penetrating the connecting part, and a third strut penetrating the plurality of projecting parts.
However M’240 teaches the porous body (fig. 3, 60) is provided inside the evaporator (evaporator 10, fig. 3, porous body is inside evaporator 10), the porous body inside the evaporator is formed to a comb-like shape in the plan view (fig. 3, para 26 of attached translation), including a connecting part (see annotated M’240 fig. 3 below), and a plurality of projecting parts each having one end connected to the connecting part (see annotated M’240 fig. 3 below, connecting part and projecting parts are connected), and the intermediate metal layer further includes a second strut (see annotated M’240 fig. 4 below) penetrating the connecting part, and a third strut penetrating the plurality of projecting parts (annotated M’240 fig. 4 below, see 112(b) rejection above).
Therefore, in view of M’240’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the loop heat pipe of M’767 with the porous body is provided inside the evaporator, the porous body inside the evaporator is formed to a comb-like shape in the plan view, including a connecting part, and a plurality of projecting parts each having one end connected to the connecting part, and the intermediate metal layer further includes a second strut penetrating the connecting part, and a third strut penetrating the plurality of projecting parts as taught by M’240. The comb-like projections provide contact area between the evaporator space, a variable which can be tuned to affect pressure loss through the porous body (para 28). Such would entail a mere change in size of the components and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image3.png
    598
    710
    media_image3.png
    Greyscale
Annotated Figure 3, Machida (JP-6400240)


    PNG
    media_image4.png
    444
    981
    media_image4.png
    Greyscale

Annotated Figure 4, Machida (JP-6400240)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763